Citation Nr: 9922734	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from  June 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which confirmed and continued a 10 percent 
evaluation for the service-connected PTSD.  In a December 
1998 rating decision, the RO assigned a 30 percent for the 
service-connected PTSD.  As the 30 percent evaluation is less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The veteran contends, in essence, that his service-connected 
PTSD is more severely disabling than the current 30 percent 
evaluation reflects as a result of such symptoms as 
flashbacks, sleep disturbance, intrusive thoughts, anger, 
depression, a lack of social interaction and an inability to 
work.

The veteran's primary complaint with respect to his PTSD is 
that it has rendered him totally unemployable.  In this 
regard, the veteran indicated, on a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, dated in June 1998, that he had last worked 
in 1981 as a carpenter.  However, a VA medical record, dated 
in October 1998, reflects that the veteran had been enrolled 
in a VA compensated work therapy (CWT) program, but was 
discharged after he became verbally abusive, left work 
assignments early and had low attendance.  However, that same 
report also indicated that the veteran was able to work on a 
wide range of tasks, was scheduled to follow-up with a job 
placement therapist, was referred to an anger management 
class and was going to pursue adult continuing education 
classes.  

Subsequently, in a private medical report, submitted by 
Elaine M. Tripi, Ph.D., CRC, Licensed Psychologist, dated in 
April 1999, she concluded that the veteran was not a viable 
rehabilitation candidate and that he was unable to sustain 
substantial and gainful work activity at any skill or 
exertional level as a result of his intrusive thoughts, an 
inability to get along with others, isolation, insomnia, 
anger, memory loss, and other PTSD related symptoms.  This 
report was received by the Board on April 23, 1999.  The 
record does not reflect that the veteran has, in view of 38 
C.F.R. § 20.1304(c) (1998), waived his right to have this 
evidence referred to the agency of original jurisdiction 
(here the Detroit VARO) for further consideration.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment relating 
to any health care provider(s), private 
or VA, who may possess clinical evidence, 
not currently of record, who have treated 
him since April 1999 for his PTSD.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated. 

2.  The RO should request any additional 
VA medical records of treatment of the 
veteran's PTSD since October 1998.

3.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of the 
service-connected PTSD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
report a multi-axial diagnosis 
identifying all current psychiatric 
disorders and must offer an opinion of 
the extent to which the veteran's 
service-connected PTSD interferes with 
his ability to establish and maintain 
relationships, as well as the reduction 
in initiative, efficiency, flexibility 
and reliability levels.  The examiner 
must also comment on how the veteran's 
service-connected PTSD interferes with 
his ordinary activities, including his 
ability to work.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

The examiner should indicate the 
veteran's overall psychological, social 
and occupational functioning using the 
Global Assessment of Functioning scale 
(GAF) provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
An explanation of the GAF assigned should 
be provided.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for proper 
review of the medical history, with 
specific attention to the April 1999 
medical report of Elaine M. Tripi, Ph.D.  
The examination report should reflect 
whether such a review was made. 

4.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (a remand by the 
Board confers upon a claimant, as a 
matter of law, the right to compliance 
with remand orders).  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  If the 
issue on appeal is not granted to the 
veteran's satisfaction, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue addressed therein which does not 
appear on the title page of this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










